Citation Nr: 1823318	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 10-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a disability manifested by joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel





INTRODUCTION

The Veteran served in active duty in the U.S. Army from September 2004 to January 2005 and from December 2007 to December 2008, including service in Iraq/Kuwait in 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2016, the Board remanded these issues to obtain a new VA examination to determine the nature and etiology of his left knee and joint pain conditions, to include a complete discussion of whether these conditions are part of an undiagnosed Gulf War illness. In October 2017, the VA requested a new examination in accordance with the Board's remand instructions. However, in November 2017, the Veteran refused the scheduled VA examination. As the VA scheduled an examination according to the Board's remand orders, the Board is satisfied there was substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran originally requested a Board videoconference hearing in his April 2010 substantive appeal. The request was withdrawn over telephone, as documented in a December 2010 Report of General Information in the Veteran's claims file. The Veteran has not since tried to reschedule his hearing, and, as a result, the Board deems his hearing request withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



FINDING OF FACT

The Veteran refused to report for a VA examination in November 2017 without good cause pursuant to his remanded claims for entitlement to service connection for a left knee disability and entitlement to service connection for a disability manifested by joint pain.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left knee disability must be denied due to the Veteran's refusal and failure to report for a scheduled VA examination. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.655 (2017).

The claim for entitlement to service connection for a disability manifested by joint pain must be denied due to the Veteran's refusal and failure to report for a scheduled VA examination. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

As stated above, the Veteran refused to report for a scheduled VA examination in November 2017.

VA case law states that when a Veteran refuses to participate or cooperate during a VA examination it is akin to failure to report for a VA examination without good cause. See Wood v. Derwinski, 1 Vet. App. 190 (1991). The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination. See Olson v. Principi, 3 Vet. App. 480 (1992). Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326(a). Given the RO's efforts to arrange a VA medical examination in this case, requiring VA to go to extraordinary lengths in an attempt to secure further response from the Veteran would be unreasonable. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).
 
In this case, the Veteran was scheduled for an examination in the Board's remand orders to afford the Veteran a new examination, but he did now show. Neither he, nor his representative, has proved any reason for his failure to appear. The Board recognizes the representative's assertions that the VA did not attempt to contact the Veteran via telephone or mail regarding the examination.  However, contrary to these claims, the Veteran was contacted about the examination and expressed a refusal to attend.  Since that time, he has not indicated any good cause for that refusal. The claim must therefore be denied as a matter of law in accordance with 38 C.F.R. § 3.655(b). See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). The Board finds that VA has substantially complied with the Board's remand. The scheduled VA examination did not take place due to the Veteran's refusal and failure to appear. A further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), because there has been substantial compliance with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. See 38 C.F.R. § 3.655(b) (2017). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160(b) (2017).

In this case, the Veteran's claims for claims for entitlement to service connection for a left knee disability and entitlement to service connection for a disability manifested by joint pain cannot be established or confirmed without a medical reexamination. See 38 C.F.R. §  3.655(a) (2017). The Veteran has not undergone an adequate VA examination to determine the etiology of his left knee disability or his joint pain. As reflected in the Board's August 2016 remand, further expert medical opinion was sought to determine whether the Veteran has a disability manifested by left knee pain or joint pain (other than in the lumbar spine, which is already service-connected) that is attributable to a known clinical diagnosis. In addition, if the examiner determined that the Veteran's disability pattern in the left knee or joints other than the lumbar spine was either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then an opinion was needed to determine whether it was at least as likely as not (50 percent or greater probability) related to presumpted environmental exposures during the Veteran's service in Southwest Asia. Therefore, these claims cannot be decided based on the evidence of record.

Good cause for the Veteran's failure to report for a VA medical examination has been neither alleged nor shown. Thus the criteria for a denial of the Veteran's claim based on application of 38 C.F.R. § 3.655(b) have been met.





ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a disability manifested by joint pain is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


